Citation Nr: 0722128	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  98-10 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
nervous condition.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
polio and, if so, whether entitlement to service connection 
is established.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1956 to 
August 1957.               

The matter of entitlement to service connection for a nervous 
condition comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York.  The matter of entitlement to service 
connection for polio comes before the Board on appeal from a 
September 2001 RO rating decision. 

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The now reopened claim of service connection for a nervous 
condition is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues here in decided has been accomplished.  

2.  In a May 1959 rating action the RO denied entitlement to 
service connection for a nervous condition, the veteran did 
not appeal and the decision became final. 

3.  The evidence received since the May 1959 rating decision 
bears directly and substantially on the claim on appeal, it 
is neither cumulative nor redundant, and by itself or in 
combination with other evidence is so significant that it 
must be considered in order to fairly adjudicate the claim of 
entitlement to service connection for a nervous condition.  

4.  In a December 1987 rating action the RO denied 
entitlement to service connection for polio, the veteran did 
not appeal.

5.  In an August 2000 rating action the RO denied reopening 
the claim of entitlement of service connection for polio, the 
veteran did not enter a timely appeal from that decision.  

6.  The evidence received since the August 2000 rating 
decision bears directly and substantially on the claim on 
appeal, it is neither cumulative nor redundant, and by itself 
or in combination with other evidence is so significant that 
it must be considered in order to fairly adjudicate the claim 
of entitlement to service connection for polio.

7.  The veteran has not shown that he currently has polio, 
post-polio syndrome, or residuals of polio or that he had 
polio during military service. 


CONCLUSIONS OF LAW

1.  The May 1959, December 1987, and August 2000 RO rating 
decisions are final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

2.  New and material evidence has been submitted to reopen 
the previously denied claim of service connection for a 
nervous condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).  

3.  New and material evidence has been submitted to reopen 
the previously denied claim of service connection for polio.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156 (2006).  

4.  The veteran is not shown to have a disability manifested 
by polio due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board points out, with respect to the veteran's petition 
to reopen his claims, VCAA expressly provides that nothing in 
the Act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  38 U.S.C. § 5103A(f).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
service connection for polio has been accomplished, and to 
fairly adjudicate the claim for service connection for a 
nervous condition to the extent it has been adjudicated has 
been accomplished.  

In April 2004, after the rating decisions on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the August 2004 Statement of the Case (SOC) for polio and the 
August 2004 Supplemental Statement of the Case (SSOC) for a 
nervous condition.  

An April 2003 letter and the April 2004 letter specified the 
criteria for "new and material evidence" to reopen a 
previously denied claim.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted 
above, both duties under Kent are satisfied in regards to the 
claim of service connection for polio.  The Boards notes that 
in regards to the claim of service connection for a nervous 
condition the Board finds that the veteran was notified of 
the reopening criteria and the criteria for service 
connection but not the criteria for a preexisting condition 
however, the Board finds that the veteran is not prejudiced 
at this point since the veteran's request to reopen his claim 
of service connection for a nervous condition is granted and 
the criteria for a preexisting condition will be addressed in 
the remand section. 

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The April 2004 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The April 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

The April 2004 letter advised the veteran "If there is any 
other evidence or information that you think will support 
your claim, please let us know. If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the April 2004 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A.  New and Material Evidence 

The Board notes that VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the claimant.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed prior to August 29, 2001, 
as in this appeal, Title 38, Code of Federal Regulations, 
3.156(a) defines new and material evidence as evidence that 
was not previously submitted to agency decision makers which 
bears directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
adjudicate the claim.  38 C.F.R. § 3.156(a) (2000).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

New and material evidence for service connection for a 
nervous condition

The veteran submitted his original claim of service 
connection for a nervous condition in March 1959.  An RO May 
1959 rating decision denied service connection on the basis 
that the veteran's nervous condition was found to be a 
preexisting condition and that there was no evidence that his 
nervous condition was aggravated by military service.  The 
veteran was notified of the denial and did not file a timely 
appeal.

In August 1997 the veteran filed a petition to reopen his 
claim of entitlement to service connection for a nervous 
condition.  In a February 1998 rating decision the RO denied 
reopening the claim of entitlement to service connection for 
a nervous condition on the basis that new and material 
evidence had not been submitted.  The veteran then filed a 
timely substantive appeal.  

In regards to the claim of service connection for a nervous 
condition the evidence that was associated with the record at 
the time of the May 1959 rating decision was the veteran's 
service medical records and a March 1959 VA medical 
examination. 

The evidence associated with the record since the May 1959 
rating decision  includes but is not limited to the veteran's 
service medical records, a January 1998 VA medical 
examination, VA treatment records, and Buddy statements from 
June 1998. 

The Board accordingly finds that the evidence associated with 
the record since the May 1959 rating decision is new and 
material evidence.  Specifically, the buddy statements 
submitted in June 1998.  This evidence is new and material 
because it was not previously submitted to agency decision 
makers and it bears directly and substantially on the 
specific matter of the veteran's demeanor before and after 
service and if the veteran's preexisting condition was 
aggravated by service and these statements must be considered 
in order to fairly adjudicate the claim.


New and Material Evidence for Service connection for polio

In September 1987 the veteran filed a claim for entitlement 
to service connection for polio.  In a December 1987 rating 
decision the RO denied service connection for polio.  The 
veteran was notified and did not file a timely appeal.  

At a March 1999 Decision Review Officer hearing the veteran 
filed a claim to reopen his claim for service connection for 
polio.  In an August 2000 rating decision the RO denied 
reopening the claim because there was no new evidence of post 
polio syndrome.  The veteran was notified of the denial and 
did not file a timely appeal. 

In September 2000 the veteran filed a claim to reopen his 
claim for service connection for polio and in a September 
2001 rating decision the RO denied reopening the claim based 
on new evidence that polio was incurred in or manifested 
while on active duty.  The veteran filed a timely appeal. 

The evidence that was associated with the record before the 
August 2000 rating decision was the veteran's service medical 
records and VA treatment reports. 

The evidence associated with the record since the August 2000 
rating decision included but not limited to the veteran's 
service medical records, a December 2000 statement by a 
private physician, and VA treatment reports. 

The Board accordingly finds that the evidence associated with 
the record since the August 2000 rating decision is new and 
material evidence.  Specifically, the December 2000 note, 
that was received in November 2001, on the private 
physician's prescription pad that stated that the veteran had 
post-polio syndrome.  This evidence is new and material 
because it was not previously submitted to agency decision 
makers and it bears directly and substantially on the 
specific matter of the August 2000 RO's rating decision 
denial, that there was no evidence of post polio syndrome, 
and it must be considered in order to fairly adjudicate the 
claim.

B.  Service connection for Polio

The veteran asserts that he currently has post polio syndrome 
and polio as a result of an in-service Polio (Sulk) vaccine.  
The veteran stated that during military service he was 
administered the Sulk vaccine and that both of is legs became 
paralyzed and that he had to be carried for medical 
treatment.  The Board notes that the veteran's service 
medical records are silent on any administration of the polio 
vaccine during service or the treatment of disease or injury 
that resulted from any in-service polio vaccine.  The only 
note of leg pain was in July 1956 when the veteran complained 
of right knee pain. 

The Board notes that the veteran's post-service VA medical 
treatment records are a part of the veteran's claims file.  
After careful review of the veteran's VA treatment records 
the Board notes that in April 1999 a VA physician stated that 
there was no evidence of post polio syndrome.  In addition, 
in August 1999 a VA physician stated that the veteran's leg 
pain was not due to neurological issues but was due to 
degenerative joint disease.  Finally, in May 2001 a VA 
physician stated that there was no evidence of the residual 
effects of polio. 

The veteran also submitted a private physician's note in 
November 2001.  The note was dated in December 2000 and it 
was on a prescription pad and only stated that the veteran 
had post-polio syndrome.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

The Board notes that it is the Board's duty to assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).   Also that greater 
weight may be placed on one physician's than another's 
depending on factors such as the reasoning employed by the 
physicians and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

In this situation the private physician just stated that the 
veteran had post-polio syndrome but did not opine as to the 
nature, etiology, or current condition of the veteran's 
claimed post-polio syndrome.  The private physician also did 
not state if he reviewed any files, relied solely on the 
veteran's statements, or if he had treated the veteran for 
post-polio syndrome.  On the other hand, the VA physician's 
statements were done in the course of treatment and 
examinations and were supported by other physicians.

The Board accordingly finds that the veteran does not have 
post polio syndrome and alternatively, if the veteran did 
there is no evidence that is due to or incurred in military 
service. 

The Board notes that the veteran stated that his legs became 
painful and were paralyzed as a result on the claimed in-
service Sulk vaccine.  However, the veteran service medical 
records only revealed that the veteran complained on knee 
pain.  A layperson is competent to testify in regard to the 
onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  However, a layperson is not considered 
capable of opining, however sincerely, in regard to causation 
of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998).

Given these facts, the Board finds that service connection 
for polio must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  










ORDER

As new and material evidence to reopen the claim of service 
connection for a nervous condition has been received, the 
appeal to this extent is allowed, subject to further 
development as discussed herein below.  

As new and material evidence has been received to reopen the 
claim of service connection for polio, the appeal in this 
regard is allowed.  

Service connection for polio is denied.  


REMAND

The Board finds that additional RO action as to the claim of 
service connection for a nervous condition is now required to 
fully assist the veteran.  

First, at the veteran's January 1998 VA medical examination 
the veteran stated that for the past 12 or 13 years he had 
been receiving Social Security Benefits from the Social 
Security Administration (SSA).  Where there is actual notice 
to VA that the veteran is receiving disability benefits from 
the SSA, VA has the duty to acquire a copy of the decision 
granting SSA disability benefits and the supporting medical 
documentation relied upon.  Murincsac v. Derwinski, 2 Vet. 
App. 363 (1992).  

Second, the Board notes the veteran was discharged due to a 
nervous condition that preexisted military service.  At a 
January 1998 VA medical examination the veteran was diagnosed 
with bipolar disorder and other VA treatment reports and 
private treatment reports stated that the veteran had a 
diagnosis of bipolar disorder and schizophrenia.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination by a psychiatrist in order to obtain a 
competent medical opinion as to the nature of the veteran's 
bipolar disorder and schizophrenia and whether it is related 
to the veteran's preexisting nervous condition and if so, 
whether it was aggravated by military service. 

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

Finally the Board notes that the veteran was not advised of 
the criteria for service connection for a preexisting 
condition and as mentioned above Kent requires that for 
requests to reopen, the veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To ensure that all due process requirements are met the RO 
should give the veteran an opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the duties to notify and 
assist imposed by VCAA as regards to the 
issues on appeal. The RO should obtain 
authorization to obtain any additional 
medical records, including current VA 
treatment reports and any private 
treatment reports that pertain to the 
matter on appeal that are not currently 
of record.  

The RO should take appropriate action to 
also invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the recent decision 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as appropriate.  

The RO should also advise the veteran of 
the criteria to establish service 
connection for a preexisting condition, 
in order to fill the requirement of Kent.  
See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should request from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including administrative decision and the 
medical records relied upon concerning 
that claim.  

4.  The RO should arrange for the veteran 
to be given an evaluation at an 
appropriate VA facility by a 
psychiatrist.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination reports should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The psychiatrist should determine the 
current nature and the likely etiology of 
the veteran's current bipolar disorder 
and schizophrenia, i.e.  if it is at 
least as likely as not that his bipolar 
disorder and schizophrenia is a related 
to his nervous condition that preexisted 
military service and if it is related to 
his nervous condition is it at least as 
likely as not aggravated by military 
service. 

The psychiatrist must explain the 
rationale for all opinions given.  If the 
psychiatrist cannot reach an opinion 
without resorting to speculation, the 
examiner should so state and explain the 
basis for such determination.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal is not granted, the RO 
must furnish to the appellant and his 
service representative an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  
The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate timeframe.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


